Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 03/22/2022. Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 06/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 11,310,343 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken individually or in combination, fails to reasonably teach the system, method and apparatus as claimed. In particular, the prior art fails to disclose generating/selecting a plurality of mathematical formulas, at least some of the plurality of mathematical formulas comprising variables; a decryption key associated with the plurality of mathematical formulas; assigning uniquely each mathematical formula to each of a plurality of icons; and receiving an ordered selection of icons, the ordered selection of icons selected by the user from the plurality of icons.
U.S. Pat. No. 5,821,933 (“Keller”) discloses assigning a function to an icon. Col. 4, lines 35-50. However, Keller does not disclose that the function is a mathematical formula comprising variables. Keller also does not disclose a decryption key associated with a plurality of mathematical formulas, each uniquely assigned to a plurality of icons.
U.S. Pub. No. 2021/0099867 (“Brown”) discloses generating a private (i.e., decryption) key by applying (i.e., associated) a series of mathematical functions to a home network key. ¶ [0071]. However, Brown does not disclose that the series of mathematical formulas are uniquely assigned to a plurality of icons.
U.S. Pub. No. 2018/0048464 (“Lim”) disclose using a cryptographic (i.e., decryption) key as a document identifier (i.e., file name). ¶ [0079]. However, Lim does not disclose that the decryption key is associated with a plurality of mathematical formulas, each uniquely assigned to a plurality of icons.
Dhamija, et al. (“Déjà Vu: A User Study Using Images for Authentication,” 2000) discloses using seed values to generate random mathematical formulas that define the color value of each pixel in an image (i.e., icon). § Portfolio Creation Phase, p. 3. The random formulas are used to generate (i.e., assigned) a plurality of images for imaged-based user authentication. Id. However, Dhamija does not disclose a decryption key associated with a plurality of mathematical formulas. Dhamija also does not disclose an ordered selection of icons. Dhamija is a recognition-based authentication scheme that requires a user to correctly select images that are part of their portfolio, without regard to the order in which the images are selected. § System Architecture, p. 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on (571)272-3749. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIAN CHANG
Examiner
Art Unit 2454



/Julian Chang/Examiner, Art Unit 2454      

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454